DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Examiner notes that submission of the drawings from the priority documents will not be considered new matter.
Claim Objections
Claim s 13-24 objected to because of the following informalities:  The term "horizontal lamella" is unclear. Applicant is using the term to refer to a large body that guides air while the definition for lamella is "a thin flat scale, membrane, or layer". Examiner suggests use of a term such as guide or body to describe the part to improve clarity of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 174 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the term “wedge-shaped in cross-section” is indefinite. It is unclear in which direction the cross-section is wedge-shaped.
Regarding claim 20 and 24, the term “opposing lead surfaces” renders the claim indefinite. Examiner notes that figures in applicant’s priority documents indicate a trailing edge of the lamella as the lead surfaces and not the upstream surfaces typically referred to as lead surfaces.
Regarding claim 20, the term “approximately” renders the claim indefinite. It is unclear what range of angles would be considered to fall within the range. Examiner further notes that the lamella is moveable and that it is unclear in which position the lead surfaces must correspond to the inclination of the guide surfaces.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shibata et al. (US 2006/0223430 A1).
Regarding claim 13, Shibata discloses an outflow nozzle of a motor vehicle comprising a housing (Shibata 1) comprising an outflow slit (Shibata 10) on an outflow side and guide surfaces (see annotated figure) that are inclined to narrow towards the outflow slit, a horizontal lamella (Shibata 3) mounted in the housing to be pivotable about an axis (see annotated figure), the horizontal lamella has opposite lead surfaces for airflow and a plurality of vertical lamella (Shibata 420 and 421) arranged transversely to the horizontal lamella to be rotatable about a vertical pivot pin (see Shibata figure 4) and opposing lead surfaces of the horizontal lamella extend in an inclined manner (see annotated figure) in a direction towards the outflow slit.

    PNG
    media_image1.png
    521
    842
    media_image1.png
    Greyscale

Shibata figure 1 (annotated)
Regarding claim 14, Shibata as applied to claim 13 discloses the vertical lamellas (Shibata 420 and 421) are pivotably secured to the horizontal lamella (Shibata [0059]).
Regarding claim 15, Shibata as applied to claim 13 is silent regarding the exact details of how the vertical lamellas are attached to the horizontal lamella but inherently a coupling must be used to allow movement of the vertical lamella.
Regarding claim 16, Shibata as applied to claim 13 further discloses the vertical lamellas (Shibata 420 and 421) are connected to one another by an axially displaceable lamella comb (Shibata 40).
Regarding claim 18, Shibata as applied to claim 15 further discloses the horizontal lamella comprises two pivot brackets (see annotated figure) opposite each other, wherein the two pivot brackets are pivotably mounted to the sidewall of the housing by a pivot axis. Examiner notes that a bracket is defined in the Merriam-Webster dictionary as “an overhanging member that projects from a structure (such as a wall) and is usually designed to support a vertical load or to strengthen an angle” and that the pin structure indicated in the figure meets the definition of an overhanging member that projects and is designed to support a vertical load.
Regarding claim 19, Shibata as applied to claim 18 further discloses that the outflow nozzle comprises a top-surface wall (Shibata 210) and a bottom-surface wall (Shibata 220) connected to the horizontal lamella. The top-surface wall and bottom-surface wall are moveable with the horizontal lamella and act as stops when they touch the walls of the housing (see Shibata figure 2 and 3). Examiner notes that the term “arranged” used in the claim does not require the stops to be mounted to the inner wall of the housing.

    PNG
    media_image2.png
    867
    510
    media_image2.png
    Greyscale

Shibata figure 4 (annotated)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (US 2006/0223430 A1) as applied to claim 13 above, and further in view of Londiche et al. (US 2014/0357179 A1).
Regarding claim 17, Shibata as applied to claim 13 is silent regarding the horizontal lamella having a wedge-shaped cross section.
However, Londiche teaches an air vent comprising a horizontal lamella (Londiche 108) that comprises a wedge-shaped cross section (see Londiche figures 1 and 2) to minimize air resistance (Londiche [0051]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Shibata’s air vent to utilize Londiche’s wedge-shaped cross section to reduce the air resistance of air flowing over the lamella to improve efficiency of the air vent.
Regarding claim 20, Shibata as applied to claim 13 are silent regarding the inclination of the surfaces of the horizontal lamella.
However, Londiche teaches an air vent comprising a large horizontal lamella (Londiche 106) and housing guide surfaces (see Londiche figure 1) that are parallel to the horizontal lamella’s lead surfaces (Londiche 140 and 142). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Shibata’s outflow nozzle to utilize lamella surfaces that correspond to the inclination of the guide surfaces to provide a directed airflow for increased control of airflow direction.
Regarding claim 24, Shibata as applied to claim 13 is silent regarding the horizontal lamella comprising a bar and cap structure.
However, Londiche teaches an outflow nozzle comprising a horizontal lamella that comprises a lamella bar (Londiche 106) having opposing guide surfaces (Londiche 140 and 142) and a cap (Londiche 108) on an upstream side facing away from the opening (see Londiche figures 1 and 2). The bar is stationary while the cap is moveable and sized to fully block a flow path in its fully extended positions (see Londiche figures 1 and 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Shibata’s outflow valve to utilize Londiche’s teachings of a horizontal lamella with a bar and cap to allow the cap to fully block flow paths in an extended position to allow greater control of airflow direction.
Claim  21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al. (US 2006/0223430 A1) as applied to claim 13.
Shibata as applied to claim 13 is silent regarding the exact angle of the guide surfaces of the housing.
However, one of ordinary skill in the art at the time of filing would recognize that the angle of guide surfaces of the housing is a results effective variable that effects the direction and speed of the airflow leaving the nozzle.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the airflow direction and speed by selecting an angle of between 30 and 40 degrees for the guide surfaces of the housing. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Allowable Subject Matter
Claims 22 and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The current prior art of record fails to disclose the recited limitations concerning the coupling for the vertical lamella being attached to the pivot bracket of the horizontal lamella as recited in claims 22 and 23..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/               Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762